Title: The Duc de La Vauguyon to John Adams: A Translation, 2 April 1782
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



The Hague, 2 April 1782

I had proposed, sir, to spend a few days in Amsterdam at the end of this week, but I am absolutely obliged to remain here and will have the honor of informing you of the reasons. In the meantime, I want very much to speak with you and pray that you would come to The Hague unless you are indispensibly detained at Amsterdam.


Receive, sir, a new assurance of the inviolable sentiments of attachment and consideration with which I have the honor of being your very humble and very obedient servant.
Le Duc De La vauguyon

